DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Vincent Look on March 26, 2021.
The application has been amended as follows: The dependency of claims 21-24 has been amended as follows.

-- 21. (Currently Amended) The apparatus of claim 20 

-- 22. (Currently Amended) The apparatus of claim 20 

20 

-- 24. (Currently Amended) The apparatus of claim 20 .--

Allowable Subject Matter
Claims 1-2, 4-6, 8-12, 14-16 and 18-24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present claim language has been allowed for the reasons set forth in the Applicant's Remarks dated July 21, 2020 and December 4, 2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981.  The examiner can normally be reached on M-F: 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654